Sedgwick, J.,
dissenting.
The issue tried in this case was whether the deceased committed suicide or died from natural causes. ■ The company alleged that deceased committed suicide. It had the burden of this issue; but it is a civil action, and the company was required only to produce a preponderance of the evidence. I do not believe that it will serve any useful purpose to recite and comment upon the proof of suicide contained in this record, some of which is stated in the majority opinion. If anything can he proved by human testimony to a moral certainty, this evidence, I think, proves suicide, and no good can result from denying insurance companies the equal protection of the law.